Political parties at European level and rules regarding their funding (debate)
The next item is the report by Mrs Giannakou on behalf of the Committee on Constitutional Affairs, on the application of Regulation (EC) No 2004/2003 on the regulations governing political parties at European level and the rules regarding their funding (A7-0062-2011).
Mr President, Parliament is being called upon today to debate the report which I drafted on behalf of the Committee on Constitutional Affairs on the regulations governing political parties at European level and the rules regarding their funding by the European Parliament. Despite the fact that there is a similar regulation, European political parties have not enjoyed a statute in keeping with the Lisbon Treaty and the European Union in the past, by which I mean a statute as defined in Article 10(4) of the Treaty of Lisbon, which talks of political parties at European level helping to form European political awareness and express the will of the citizens of the Union. Obviously, this does not mean that European parties will operate as international non-governmental organisations at the level of the Belgian State. That is why, having accepted the Secretary-General's report on party funding and his proposal to create a statute and the European Parliament's proposal in the previous 2003 report on the need for such a statute - except that the Treaty of Lisbon had not yet been adopted then - and, finally, the Bureau's decision of 10 January, the Committee on Constitutional Affairs, following a serious hearing with all the political parties, chairmen and secretaries at European level and distinguished professors of economic and constitutional law and following a hearing of Transparency International and the EU Court of Auditors, approved this report, which calls on the European Commission to table a corresponding proposal, so that we can have a real European statute for political parties.
Of course, this statute will have certain criteria, as defined in the report: national parties in at least seven countries or regions, where the regional authorities of those countries have legislative powers, must be members. At the same time, a distinction will be made between recognition of European parties and their funding. In order to obtain funding, they must have elected at least one MEP. Of course, individuals, simple citizens, as well as parties, will be able to join.
The proposals cover not only European political parties, but also their foundations. They call - and this is important - for a legal, political and fiscal status for European parties, within the framework and under the aegis, of course, of the European legal statute and European laws in general.
The Committee on Constitutional Affairs debated the issue at length and arrived at this proposal, with slight differentiations, of course, which are shown in the amendments. Basically, it arrived at the conclusion that this is a question of strengthening democracy, of achieving a stronger presence for citizens within the European institutions by creating such a statute and, of course, as regards the question of funding, it stipulates that 10% should come from own resources and that donors should be able to give EUR 25 000, rather than the current EUR 12 000. Thank you, Mr President. Naturally, I hope that plenary will vote in favour of this report.
Vice-President of the Commission. - Mr President, I wish to thank you for the opportunity to discuss with you the report on European political parties and their foundations. I would also like to thank Mrs Giannakou for preparing this own-initiative report.
We in the Commission consider that report to be a very important one. We know that European political parties play an important role in European integration. In particular they contribute to ensuring that political issues are presented and discussed from the European perspective in time, before the elections to the European Parliament, thus avoiding situations where these elections are dominated by purely national issues, which, as we well know, is very often liable to be the case. I therefore welcome the forward-looking tone of the report and look forward to discussing its content tonight and in the future as well.
Article 12 of Regulation (EC) 2004/2003 stipulates that the European Parliament shall publish by 15 February 2011 a report on the application of this regulation and the activities funded. The report shall indicate, where appropriate, possible amendments to be made to the funding system. We welcome, as I said, Mrs Giannakou's own-initiative report and the accompanying resolution as a positive step, but it must be underlined that information on the actual implementation of the current regulation and the activities funded could be more precise and improved.
In this context and in the light of the vote by Parliament tomorrow, the Commission could be called upon to act through a further revision of Regulation (EC) 2004/2003 and the Financial Regulation, or through new legislation. Should Parliament come to the conclusion that the relevant existing legislation requires modifications, or that new legislation is required, the Commission will seriously examine these conclusions and, if it agrees, will take the necessary initiatives.
The Commission will also reflect on how Regulation (EC) 2004/2003 could be further improved in the longer term in order to support the development of stronger and genuinely transnational political parties and foundations at European level, with a view to developing a truly political European public space.
On the specific issue of a legal statute for European political parties, I am aware that this is not the first time that Parliament has called for such a statute. This issue is addressed in some detail in a study that was commissioned by the Committee on Constitutional Affairs (AFCO) and I believe that the study itself clearly demonstrates that a range of complicated constitutional, political and practical issues are at stake with regard to establishing such a statute. The matter therefore requires a very careful and detailed analysis indeed.
The same can be said about some of the other issues brought up in the report. For the proposals that would require amendments to the Financial Regulation, the Commission also sees the need for a wider reflection on legislative solutions and the timing of the possible changes.
In conclusion, Mrs Giannakou's report and the accompanying draft resolution raise issues that are at the heart of European integration and its democratic nature, and which therefore need our full attention. I look forward to the debate on those issues tonight and in the future as well.
Mr President, Commissioner, ladies and gentlemen, first of all I would like to express my sincere thanks to Mrs Giannakou, since she has carried out a great and intelligent piece of work.
When we talk about political parties, we must take two problems into consideration. Firstly, parties are not much esteemed in any country. Secondly, when European elections take place, political parties are generally considered to pursue the interests of their national state and not the interests of Europe as a whole. At the level of public opinion, there is therefore a lack of positive esteem either for the parties or for their function in relation to the forging of Europe.
We must therefore act urgently. Not only in the Treaty of Lisbon, as has already been noted, but in many constitutions, in almost all European constitutions, the function of the parties is considered to be of national interest, and thus crucial in the creation of democracy and the pursuit of common interests. It is important to stress that I am speaking about constitutions, and not ordinary laws, and that thus I am referring to the fundamental structures of the States and the European Union as a whole.
It is thus pressing that we define a statute for parties that are truly European-facing, and not only an algebraic sum of individual national formations that have no permanent European structure on the ground. We need to see parties that think and act in a European context instead. The need I am describing is much more pressing if we really do want to see a uniform European electoral law which, hopefully, could even lead to a single European constituency to sit alongside the national constituencies. This will increase the individual European citizen's sense of belonging to Europe.
I come now to the core of my argument. As has already been emphasised - and I thank the Commissioner in advance - my committee has worked very hard, holding hearings and many meetings, but we need a proposal, an initiative from the European Commission, which brings together European parties within the law of the Union with a new legal form under public law, with a legal personality that is also valid in all Member States and with a uniform structure that allows them to act as representatives of the European public interest. I thank Mrs Giannakou and the Commissioner for their pledges.
on behalf of the S&D Group. - (ES) Mr President, Commissioner, Mrs Giannakou, thank you for drawing up this report, which I think will be very helpful in spurring the Commission to make progress in forming a better system for recognising and protecting European political parties.
European democracy is genuinely representative democracy. The edifice of representative democracy has remained steady ever since, in the mid-19th century, the expansion of suffrage made real the promise of the liberal revolutions to give the people representation, so that they could control their own destinies. The representative edifice has firm foundations, but from time to time it needs reforms and new ways to express itself with greater quality. An example of that would be the work that Parliament has done on adopting the Citizens' Initiative.
In short, democracy has never survived without free representation, and representation has never been free without plural competition. It is political parties that enable this plural representation. In democracy, the parties express pluralism and are fundamental instruments of political participation: they contribute to shaping public opinion; they offer alternatives, and general and sectoral government programmes; they coordinate and harmonise social interests; and they contribute to communication between the demands of the people and those who govern.
As a theorist of political parties has correctly pointed out, parties did not develop to communicate the needs of the rulers to the people, but rather to communicate the aspirations of the citizens to the rulers.
We now need this, which has worked at national level, to work at European level. It is therefore a case of providing a framework and opportunities for European political parties to carry out at European level the functions that they have been carrying out in the national arena. The most essential thing to achieving that is for parties to have legal status, and that is what this report is proposing: parties that have a territorial presence and that, at the same time, conduct themselves according to democratic rules; and a differentiation between recognition of the parties and financing, which requires popular support.
Finally, we expect the Commission to set in motion the mechanism to perfect the currently imperfect situation of regulation of political parties.
Mr President, Mrs Giannakou's report reflects the logical sequence of events over recent years which were aimed at raising citizens' interest in politics in the European Union.
Regulating European parties means nowadays creating a civic space without borders. In this respect, the Giannakou report is an invitation to reform-minded politicians. The plans outlined in this report are important. They will help turn European parties into a real instrument for enhancing participatory governance in the Union.
It is no coincidence that almost 100 amendments were tabled for this report. As a result of the joint efforts made, seven compromise versions were produced, supported by all the parliamentary groups. I think that the interest in the report in the Committee on Constitutional Affairs was kindled by the notion of the European party system becoming even more flexible, attractive and logical, not to mention suitable for the processes in Europe, by establishing a general political, legal and fiscal status for European parties.
This is not about organising parties according to a single, standardised structure, but about following a more general model. The basic differences between parties and foundations also still apply, but there are new opportunities for greater synergy in their actions.
The report and the expected subsequent developments must change the familiar status quo whereby current parties are simply organisations of national parties and do not have any direct link with the electorate in Member States. Based on this aspiration, it is recommended to start examining the conditions for direct individual membership and the participation of natural persons in the party's internal operation and even in the party's management.
A number of sensitive issues are raised in this report. For example, a proper distinction is made between the criteria for founding a political party and those for funding it. The report should be supported so that the Commission can start creating a new section in the Financial Regulation devoted solely to the funding of European parties and foundations.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, clear legal regulations for political parties in Europe are an important factor in shaping European society, developing European political debate and helping make the European elections truly European, with European campaigns and arguments rather than the national campaigns and arguments mainly encountered at present. For this reason I would like to thank Mrs Giannakou most sincerely for her report. We worked together very closely on this. We did not agree on all the points to begin with. However, we are happy to sign up to the final result.
I would like to point out a couple of areas that were particularly important to us during the debate. One of them is the fact that we believe that parties who wish to participate in the democratic process must also be democratic in their structures. This applies in particular to the election of party organs, the selection of candidates and the drawing up of lists and has now been included in paragraph 5. I believe this represents enormous progress. The same goes for a series of other points which I do not intend to mention here.
I would like to refer briefly to the most important point: the requirement that a party should already have one member in the European Parliament. This was originally required in order to receive recognition and funding. This condition now only applies to the funding issue. This was very important to us because recognition and funding must be very clearly separated. Recognition means that there must be free competition so that new parties with new issues and new faces can be formed in Europe. This should not be subject to excessive constraints. However, when it comes to the question of funding, this can, of course, be linked to a certain minimum level of electoral success. Accordingly, we can also agree to this, even if we would have liked to have worked this point out more clearly, which is why we intend to table an amendment.
on behalf of the ECR Group. - Mr President, democracy is not just a periodic right to put a cross on a ballot paper. Democracy depends also on a connection between government and governed - an affinity. To have a functioning democracy you need a 'demos', you need a unit with which we identify when we use the word 'we'. If you take the 'demos' out of democracy you are left only with the 'kratos', with the power of a system that must compel by force of law what it may not ask in the name of civic patriotism.
You cannot create the institutions of functioning representative government by bureaucratic fiat. We have tried it in the European Union. We have created all the attributes and trappings: the European Parliament, the political parties, the elections and so on, but you cannot make people feel European in the same sense that somebody might feel Norwegian, Japanese, French, Portuguese or whatever it is.
A party should grow organically because its members recognise a community of identity and common interests. It is not something that we can do with public funding or at the stroke of a bureaucrat's pen. So, to be clear, the ECR opposes this legislation, we oppose the concept of having transnational parties. We form some of our constituent members into an alliance of parties but we oppose the single statute. We oppose the increases in the budget - which seems to me an extraordinary allocation of resources in the present economic climate - and I oppose my compatriot and my friend Andrew Duff's idea that these transnational parties should be allowed to spend effectively EU money in national referendum campaigns.
You will not create Europeans by spending public money. Not all the gold in all our national treasuries put together can serve to convince people of a false idea.
on behalf of the GUE/NGL Group. - (DE) Mr President, Mr Šefčovič, ladies and gentlemen, I can only welcome the fact that the European Parliament is taking a serious-minded and practical approach to the issue of the democratisation of European decision-making processes. As Mrs Giannakou's report shows, this approach also involves the further development of European parties, which, although they have been an everyday political reality in Europe for many years, until now have not been equal partners and players in terms of their democratic influence on EU policy. We need political parties at EU level too that are firmly rooted in the societies they represent and that can play a strong role in the elections to the European Parliament and in establishing European openness, based on internal democratic structures and regulations.
With regard to this particular report, I must say that I would have liked the rapporteur to have shown a great deal more courage by using the Parliament's right of initiative to take a truly significant step in developing the political system and the party system in the European Union. This is a step that many citizens have been waiting for and that will encourage them to get involved. The interlocking European and national decision-making levels and the relations between the political parties could have been addressed more clearly as a common factor that is transparent and open to influence.
The European Parliament should now decisively call on the Commission and Council to take the initiative in this regard. I would expect constructive cooperation from the Commission and Council.
on behalf of the EFD Group. - Mr President, this legislation will allow the EU to throw money at referendum campaigns to ensure that it purchases the right result first time, for a change!
The UK will in future be holding a referendum each time the EU proposes to remove power from its electorate. The EU is frightened out of its wits that we may give a series of wrong answers. So it intends to remove money from UK taxpayers to indoctrinate them into its version of the path of true righteousness.
Fronting the legislation is Andrew Duff, a liberal democrat MEP from my own region. Support in the UK for his party has collapsed recently - a party of course desperate for EU institutions to govern the UK. Never has the EU's gerrymandering been so clearly displayed alongside its contempt for UK voters. It is sowing the seeds of its own destruction, because the legislation will allow us to fund the referendum campaign that many in my country have for a very long time been waiting for - the one that gives us the opportunity to remove ourselves entirely from its control.
Mr President, would my colleague Mr Agnew agree with me that a political party that would accept funding under this legislation, as a single European party, and which in particular would have to observe the EU's programme and activities and the founding principles of European law, and the development of European law at all levels regionally, nationally and at European level, would be a party which has lost its principles? Would you agree with me, Mr Agnew?
Mr President, I say to Ms Sinclaire that we will take what we can out of this because we use the devil's money to do God's work. That is what we do, and well you know it.
Will you accept the principle of European law though?
No, of course we do not. That is why we are here.
Mr President, let me first thank our rapporteur, Mrs Giannakou, and the Commission for their excellent cooperation and for an excellent report.
Are we really in a process of creating a European demos, as my honourable colleague Mr Hannan just told us? I do not know, I am not venturing that far. I think what we want to do at this particular moment is to strengthen the nascent European public space and basically invigorate the debate on European issues. I mean, the idea in this House is to bring European citizens closer to what we are discussing here and what could be simpler then basically starting to discuss European issues with them.
By the way, I can only speak for myself, but I am no bureaucrat - I am a directly elected member of this House.
The debate is actually to increase the visibility of European political parties, to which we all belong regardless of whether we are sitting on the Left, in the Centre or on the Right of this House. To bring them out of the shade, because at the moment no one really knows what they do, what is their status, whether they produce any added value - and we in the EPP believe that they do. That is the possibility, to actually have some programme presentation and in the future hopefully to fight European elections on European issues and not get bogged down in national rhetoric all the time.
This report is positive on three counts. First of all, it brings a certain balance between operational authority within the parliamentary groups and a clear link with what we do in this House, linking funding to presence in this House - in the European Parliament. Secondly, it brings organisational convergence between European political parties and European foundations, which is quite laudable, and thirdly it tightens and clarifies the funding of European political parties, which I think should be the goal for us all.
- (SK) Mr President, when we look at the history of European integration and at the current setup and functioning of the EU, it may be said that the EU can be seen not only as a grouping of states, but instead more as a political arena with the potential for creating a genuine European public. The EU not only has a single market, its own legislature, an elected body of representatives and its own judicial system. Political parties at the European level have also been in existence for a long time now. They are not just federations of national parties. They have their own agenda, a European agenda, and they are an integral part of European political life. The strengthening of political parties at the European level reinforces participatory administration in the EU, and thereby ultimately democracy as well.
For these reasons, I welcome the presented proposal to reform the statutes and funding of political parties at the Union level, and I would also like to thank you personally, Mr Vice-President, for your cooperation.
It is now very important for political parties to get a common and single legal statute. We must do away with the differences between the system for political parties and the rules applied to European institutions. This is possible on the basis of introducing a common political, legal and fiscal statute for political parties at the European level. It would also be appropriate to consider whether the right to establish such a party should be restricted to political parties operating at the national or regional level.
The issue of a funding system is also appropriate. The system for approving funding for political parties at the European level should be simplified. It should be possible to perform financial inspections, in order to maintain transparency. A transparent and secure environment for the operation and funding of European political parties is also a desirable and welcome step for the citizens of EU Member States. It may help them in their everyday lives. A statute of the European political parties is a significant step forwards towards greater interaction with citizens, more democracy and greater public interest in European issues.
Mr President, national political parties are now failing to sustain European integration in a democratic and efficient manner. This is very serious. There is a gap to fill, and essential democratic sinew is needed to connect the citizen and the European powers that are exercised in Parliament and the Council. The time for European political parties has come, not as a substitute for national political parties but as a complement to them, to challenge and compete with each other for support for ideas and for candidates.
The development of European political parties is a critical link for the success of the transnational list proposal that this House is to be considering next month. I urge Parliament to support the Giannakou report with great courage and optimism for the future of post-national democracy.
(FR) Mr President, the creation of the European political parties was a major step forward towards a more democratic Europe capable of expressing the wishes of its citizens.
Mrs Giannakou's report is on the right lines in terms of making the activities of European political parties and their foundations simpler and more straightforward. It will ease the burden of the conditions required in return for obtaining public funding and will broaden the options for making use of this funding. We are particularly in favour of the possibility for the foundations to act outside EU territory also.
However, alongside this general approach, which encourages and extends provisions supporting a stronger European democracy, one of the measures goes in the opposite direction and restricts the freedom of European political parties. Among the criteria for recognising a European political party's basis in a Member State, the regulation will now require the party to have elected representatives sitting in a regional assembly that has legislative powers.
My party is specific to Corsica. It is a member of the European Free Alliance (ALE), which has been a European political party since it began. We obtained 26% of the vote in Corsica and have a large body of members on the Corsica Regional Assembly. However, since France refuses to grant the Corsican Assembly legislative powers, even if our party were to gain a majority on the island it would not count towards the criteria for the ALE. This provision is to be deplored. We wanted to draw your attention to this point.
(PL) Mr President, European political parties are a new phenomenon in European politics, but, together with the rise in integration and subsidies, they are starting to play an increasingly important role. Political parties and foundations have become participants in the political life of the EU, and as such they should be subject to appropriate regulations which prevent abuse. In certain cases, however, supranational structures aim to have too much influence over politics in the sovereign Member States. For example, I am concerned at the announced intervention of EU parties in domestic matters. As a Polish politician, I could not agree to a situation in which one or several of the European political parties were to organise a referendum campaign in my country, for example, using EU funds to achieve a specific result, for example in the referendum on my country's accession to the euro area. Similar fears may be harboured by politicians in other countries, for example the United Kingdom.
I am also opposed to demands to increase spending on European political parties, using money from taxpayers' pockets. This is all the more true since the government in my country is halving subsidies for national political parties and preventing the opposition from reaching the public. Let us first support national parties, and then international ones. After all, the European Union is a Europe of nation states.
(NL) Mr President, you just observed that I was too late with my blue card. I was not. Even while Mr Duff was speaking I had already clearly indicated that I wanted to speak. I am not sure exactly what the procedure is. Can I still use my blue card or will you carry on with the debate? I would still like to ask Mr Duff a question about what he had to say, as he did start talking about the transnational list. I was not aware that we were discussing that and I wanted to ask him a question about it.
Mr van der Stoep, as far as I am concerned you may ask your question.
My problem with the transnational list with which Mr Duff commenced his report - a report that we are to debate soon - is not so much the fact that a transnational list is to be made. Obviously, I am already completely against that idea. My problem, rather, is that only parties can participate in this - but what we are talking about here is European political parties - which means parties that are active in at least seven Member States.
My party is a party that stands for the interests of the Netherlands. As a result, parties in other Member States that stand for the interests of their own countries are little concern of ours. They are most welcome to do so, but in doing this you are excluding a whole range of parties that are unable to compete for the 25 seats required. That causes me terrible worries. I do not know how exactly you envisage this or how exactly you plan to participate. Could you make things less difficult in this connection? In any case we feel seriously excluded.
Mr President, the proposal that I am promoting is that a transnational list should be drawn from at least a third of the Member States. That is not very many. If Mr van der Stoep cannot attract colleagues with political affinity from six other states, I recommend that he examines the validity and credibility of his political opinions.
(DA) Mr President, let me start by saying that I am a strong supporter of political parties at national level, European level and also at international level. However, a political party is not merely the party apparatus; it is much more than that. One of the truly major democratic challenges we face is the fact that political parties are reflecting the population as a whole to an ever decreasing extent. This is demonstrated, among other things, by the fact that political parties are losing members. Many countries have chosen to compensate for this by increasing government subsidies to the parties. However, higher government subsidies are no guarantee of a closer connection between the parties' leadership and apparatus on the one hand and the parties' membership on the other. On the contrary, the risk of an independent bureaucratic apparatus developing is greater the more financially independent from their members the parties' apparatus becomes. I therefore have to say that I am sceptical about the idea of European parties approved by the EU and supported by payments from it. This is not because I have anything against European parties. European parties should grow politically, organisationally and financially from the bottom up. If this is not possible it is probably because there is not enough support. There is no shortcut to democracy, not even when it comes to establishing European parties.
(EL) Mr President, firstly my congratulations to our rapporteur, Mrs Giannakou, on her balanced and accurate report. I consider that the development of political parties with European prospects which are more than national vehicles will be crucial in galvanising public opinion in the Union and interesting the citizens of Europe in participating in joint parties.
We are living in times when, as we are all aware, it is fashionable to denigrate politicians and the political parties to which they belong, as European citizens feel alienated from political, economic and civil developments. At this juncture, therefore, Mrs Giannakou's report will help to improve the appearance of political parties and support the unification of Europe and the reforms needed to create a Europe with equal citizens, with a common political, legal and fiscal status and with opportunities for growth.
Mr President, earlier today I spoke in this Chamber about my constituency, the West Midlands, and the economic hardships it is going through. One of the last things that people there want is more money to be spent on politicians - they already have too many politicians, including MEPs, wasting their money as it is.
What this is, is a step, and Europe is willing to throw this money at creating that further step on the road to a super state. It has its Parliament, its President and its Foreign Affairs Adviser, and now it wants the political parties to go with that. Because what it wants is a nation called the European Union. Even the most euro-sceptic members of this Parliament are willing to trade their principles to take their money. Well done! Is that what Europe wants? Does it want to buy its way to power?
(FR) Mr President, in our democracies we have our parliaments, which are the voice of citizens, then we have the political parties and their foundations, which are the masterminds, think-tanks and leaders of the debate. Parliaments are the motors of democracy and political parties are the fuel.
Here in our Parliament, we complain all the time about citizens' disinterest in the European Union. We lament the abstention rate in European elections and 'No' votes in referendums. If we want real European democracy, we must take a serious look at the place we want to give to European political parties in the European space we are trying to build.
We have already done a good deal with the Treaty of Lisbon and the European Citizens' Initiative. We must now give European political parties the resources they need to achieve their ambitions. Please note that I do not think these resources should be a vehicle for allowing the big parties to turn into immovable hegemonies. Small organisations should also be able to take part in the debate. This is important if we are to combat the parties' negative image among citizens and their image as the unpopular face of democracy.
I believe it is essential to clearly establish the conditions on funding and transparent management of funding if we are to strengthen the European public space we are trying to create. The initiative must be inclusive, so that the larger parties are not favoured to the detriment of the smaller parties and vice versa.
Another point I would like to deal with relates to the continuity we will be creating between the European, national and regional levels. The European regulations we will be introducing must be capable of fitting in with the different national legal frameworks on the subject, to ensure that the different levels do indeed mesh with each other.
Finally, we also need to look very closely at what paragraph 23 of the report says, because by extension we need to think about the links that European parties would be able to form with parties in the rest of the world. We must be able to share our democratic values with our partners in the rest of the world, because the globalised world in which we live today requires political decision-makers to come up with solutions to problems together.
(LT) Mr President, the importance of the role played by European political parties is enshrined in the Treaty of Lisbon, which aims to create an effective European political space. It is the job of our politicians' to encourage citizens to take an interest in the European Union, to make it more understandable and accessible and to involve them in decision making. However, to that end it is necessary to regulate the activities of European political parties and foundations in a clear and uniform manner, and to ensure that the internal functioning of such parties is democratic. As enablers for democracy these political parties must have a uniform legal and fiscal status, which would ensure that European citizens have a better understanding of political parties and are better represented. It is particularly important for the formation of political parties' internal management bodies to be based on transparent principles, in order to ensure the democratic election of all party bodies and democratic decision-making processes.
(DE) Mr President, very few of our citizens are aware of the existence of European parties and foundations. Until now these have simply been umbrella organisations for their national member parties, established according to national laws, mainly Belgian laws in this case.
What is it that these European parties do? They discuss European issues, hold party conferences and play an indispensable role in reforming the European Parliament's electoral system. According to the Treaty of Lisbon, they are required to help establish European democracy - a political forum at European level.
The own-initiative report to be voted on tomorrow calls on the Commission to reform the legal basis for these European parties. In future, these parties will be based on a European legal statute and will have a European legal personality. As liberals, we have campaigned to ensure that a clear distinction is made between recognition as a European party and an entitlement to funding, as there was a certain greed in evidence. It is also important that European parties should follow democratic principles in their internal workings, something that cannot be taken for granted.
Mr President, the tide of opinion is moving one way in many of our nations, but the European Union and this Parliament curiously seek to swim in a different direction. There is no demand from our citizens for transnational politicians. This Parliament now wants to spend even more public money, when our national governments are having to make reductions in public expenditure.
I speak, Mr President, in my capacity as President of New Direction, the Foundation for European Reform. To my mind, it is unacceptable that the costs of political foundations should be increasing at a rate of over 30% year on year. In 2009, EUR 6.3 million was spent; by 2012 this will have doubled to EUR 12.3 million. Some might say that if you object to this, why does your Foundation accept funding? Well, the answer to that is quite simply that any funds we do not accept are distributed among the foundations of the other political groups; we would be funding the activities of our political opponents. We need to find a way of returning money to our national exchequers.
(EL) Mr President, ladies and gentlemen, I think that the European Union is being tested by a democracy crisis and a credibility crisis, as well as an economic crisis. The policies being applied are angering and disappointing our citizens and the decision-making procedures discourage their participation, as the recent European elections demonstrated. That is why, subject to certain preconditions, European political parties, with their specific political attributes, may help the public to become more pro-active in seeking solutions for the benefit of the people, not the financially strong. Therefore the rules of political and legal recognition and the necessary funding must facilitate their action to freely develop their policies and their alternative proposals - because that is the essence of democracy - and they must not be influenced by outside political or economic restrictions. That is why I have reservations about certain points in the report, insofar as they might be used as restrictions on the free and independent organisation and action of political parties.
The operation, action and organisation of parties must be matters of their own choice and must not be contingent upon political sovereign correlations.
- (SK) Mr President, the report on the application of a regulation on a statute for political parties at European level and their funding evaluates experience from the application of this law in the administration of political entities with a broad European scope.
As well as evaluating the current situation, Mrs Giannakou has decided to formulate a number of proposals for improving the current legal environment.
Perhaps the most significant change would be the transformation of the form of the statute from the current equivalent of a Belgian non-governmental organisation to a common and single European legal statute for political parties.
The second significant change would be setting the percentage share of independent funding sources at 10% of the overall budget of political parties.
In view of the fact that European political parties and their foundations should receive more than EUR 30 million from the European Parliament in 2012, however, we must ensure maximum transparency in the management of this funding. Changes such as these can be supported, in the interests of further improving political work in the EU.
(NL) Mr President, the Dutch Party for Freedom (PVV) is in this House to represent the Dutch people. We are here because we believe that the European Union, as it currently exists, does not serve the interests of the Netherlands. We are not opposed to the European Union, we just want it to restrict itself to economic cooperation. For us, Mr President, a European political union is therefore completely unthinkable. Power must rest with the Member States, as only they can determine what is best for their own citizens. European political parties would provide no added value at all for the well-being of citizens of the European Union or of the Netherlands.
Mr President, the provision in the Treaty of Lisbon which states - and I quote - that political parties at European level contribute to forming European political awareness and to expressing the will of citizens of the Union is an absurd and out-of-touch statement. It does not interest the citizens, and quite rightly so. Between them, the European political parties received around EUR 67 million in European subsidies between 2004 and 2010. This is a completely senseless pouring of taxpayers' money down the drain. A political party must, by definition, be able to function without subsidies, and that includes European political parties. These are special interest groups that nobody knows, that nobody monitors and that we need like we need a whole in the head.
(EL) Mr President, the core issue raised by the report in connection with the funding of European parties and the policies to found them is the creation of a single statute for European parties in accordance with Euro-unifying legislation.
The European Union - with its legislation setting out a single structure and modus operandi for European parties and interfering in their internal operation, their charters and their political programme, on the pretext of allegedly relaxing the funding regime - is opening a Pandora's box of economic and, by extension, political sanctions against political parties in the form of an EU stranglehold on their operation and action, pressure on national political parties to integrate more fully into the anti-grassroots policy of the European Union and an attack on parties that question the anti-grassroots policy, the EU strategy and the authority of capital. This is not about parliamentary coordination; it is about European parties as ideological and political tools of the European Union to manipulate the working and grassroots movement.
That is why we shall vote against the report on regulations governing European parties, political foundations and their funding.
(RO) Mr President, transparent funding of European political parties is an essential means of supporting democratic values. We need a European space where political parties will be active and citizens will be at the heart of the European Union's concerns. Adopting European legal status marks a step towards improving European parties' regulatory framework.
In the case of my own country, we have Act no 334 of 2006, revised in 2010, in force. However, the public debate is about whether it would not be more appropriate for funding for municipal and parliamentary candidates to be provided by the state budget. The ceiling being proposed for each candidate is approximately EUR 11 600. Adopting these cost regulations would eliminate electoral bribery and illegal funding. The parties would have primarily competent candidates rather than people capable of promoting their own campaign.
Mr President, this debate tonight is symptomatic of all that is wrong with the 'more Europe' agenda. It is simply staggering for me to have listened and to see how greatly removed the debate is from the agenda of ordinary citizens. Mr Duff quite rightly acknowledges that there is a gap to fill between the European powers and the individual citizens. That is absolutely right, but that gap will not be filled by developing European parties and, as another contributor to the debate has said, giving those parties the resources to match their ambitions.
I would challenge Mr Duff to go to his constituency at the weekend and try to sell those views to local community groups that have had their funding cut because of austerity measures imposed by his coalition government in the United Kingdom. The gap will be filled, however, by giving people their say on Lisbon, on increasing federalism, and on the litany of red tape that comes from these institutions.
Vice-President of the Commission. - Mr President, I start my concluding remarks by thanking once again Mrs Giannakou for her report because I think that this debate has very clearly proven that the concern and the issues she raised in her report are legitimate; they are at the heart of European integration and of its democratic nature.
The exchange of views clearly demonstrated as well how sensitive these issues are and, therefore, if this House approves this proposed legislative resolution tomorrow, the Commission will respect its commitment stemming from the framework agreement and will respond to this resolution within three months.
However, as you may have felt from this debate, it is quite clear that this would be a very sensitive, elaborate, political and legal task because there are a lot of issues that are both legally and politically very sensitive. Our preliminary analyses on the statute of the European political parties is in this direction but, of course, we now need to study very carefully the legal basis, potential legal form and, as we see now, we would most probably need a separate legal act on this issue. That is because the revising of the regulation from 2003-2004 would simply not be sufficient because it targeted the funding issue and not the issue of the statute of the political groups. So this would be one angle, which we would have to look at very carefully.
Several speakers raised the question of amending the Financial Regulation. Here, again, we would need to look very carefully at the requirements, scope and the timing and we certainly took very careful note of the calls in this report for more flexibility. As you know, we already took some steps in 2007 and we will examine these proposals very carefully. However, it is quite clear that it might be very difficult to agree on the changes and have them incorporated into the current revision of the Financial Regulation and its implementing rules.
Of course, Parliament is a legislator and is free to raise this issue in the current ongoing interinstitutional process, if it so wishes. My thanks again, Mr President, and we are certainly looking forward to the ensuing debate on this issue once the resolution has been adopted and the Commission's response has been prepared.
Mr President, I should like to thank the Commissioner in particular for what he said and for the undertakings he made and my fellow members who supported this report.
Firstly, I think that it is important to repeat that, as far as the funding procedure is concerned, the parties will not seek more funding and that the amendment to the 2007 regulation has brought about greater transparency, as Transparency International itself has admitted. Secondly, it is only fair that the parties should seek a European statute and to bring their statute into line with the European institutions and with European legislation and this is, of course, intended to satisfy the citizens.
Finally, creating a secure and transparent environment for the operation and funding of parties is a deeply democratic act. We need a European area of active political parties which will bring citizens into the heart of the Union and help them in their daily lives. This will mean greater participation, more democracy and, in the final analysis, more Europe.
The debate is closed.
The vote will take place on 6 April at 12:00.
Written Statements (Rule 149)
The European Union has faced repeated criticism due to the lack of democracy. To achieve genuine democracy, we need to have a European political space in the true sense of the term, and political parties at European level are a key instrument for attaining this goal. The proposals for reforming the regulation on the rules governing European political parties and their funding, which feature in this report, mark a step towards streamlining how they operate. I think that they can fulfil their role much better if they enjoy a uniform political and legal status based on European law. The current system where these parties have a legal personality based on national legislation does not offer the conditions which are most conducive to ensuring effective communication between these parties and the electorate in the 27 Member States. Introducing a European statute would help political parties at European level to adapt to any reform of the electoral system for the European elections, which is currently under discussion. Furthermore, I welcome the move to facilitate the involvement of European political parties in campaigns for referendums relating to European issues at Member State level. In most cases, these referendums are dominated by purely domestic issues. The involvement of European parties could help redirect the debates towards the real issues of these referendums.
in writing. - (LT) Discussions about how to strengthen the role of European political parties by developing democracy in Europe and forming public opinion are very relevant. Although Parliament is acquiring increasing powers there has been no reduction in its democratic deficit due to citizens' ever declining participation in European Parliament elections. Political parties at European level are essential instruments of parliamentary democracy, raising European political awareness, promoting interest in EU affairs and expressing the will of the citizens of the European Union. I therefore agree entirely with the rapporteur that it is necessary to enhance the situation of political parties at European level and prepare a clear and uniform legal status and financing model for them. Such parties should not remain foreign bodies. Currently the role of European political parties in the public sphere is rather limited. They are merely umbrella organisations for national parties and not directly in touch with the electorate. The new legal status of such parties in the European Union would ensure organisational uniformity and provide the opportunity to carry out its role more effectively. I would like to stress that we must continue to strive for the creation of a safe and transparent environment for party funding. Party funding should not be based purely on grants, we must also promote funding from our own resources, which are a sign of party vitality.
in writing. - (SK) I would not like to be a member of a political party established on the principles sketched out in the submitted report. These parties are supposed to become the representatives of the 'European public interest', but if you ask any two Members of this Parliament what that is, they will each answer differently. Who will determine this interest? Parliament? The Commission? Members are not nominated by EU institutions, however, but elected by the citizens of the Member States. It is my duty to represent actual citizens, not what the EU institutions consider to be the 'European public interest'. Nor do I agree that European parties should also operate at regional and national levels. They simply do not have a mandate for that. If they start doing that, they will get into conflict with the parties on whose ballots we were all elected, and with the voters represented by these parties. My loyalty belongs to my voters, not to a European political party. That is called a free mandate. I therefore completely disagree with the philosophy of super parties presented in this report. It is another attempt by the social euro-engineers, who are so obsessed with the utopian super-state that they ignore common sense. If they listened to common sense, they would realise that the stubborn assertion of such proposals demolishes the foundations on which European integration stands. As a staunch European, I must therefore vote against this report.